 

Exhibit 10.2

 

FIRST AMENDMENT TO THE PROFESSIONAL SERVICES AGREEMENT

BETWEEN GREENWOOD HALL AND CONCORDIA UNIVERSITY

 

THIS FIRST AMENDMENT TO THE AGREEMENT FOR PROFESSIONAL SERVICES (the
“Amendment”) is entered into by and between Concordia University (“Concordia”)
and PCS Link, Inc. d/b/a Greenwood Hall, a California corporation (“Greenwood
Hall”), and is effective as of the 24th day of February, 2017 (“Effective
Date”).

 

WHEREAS, Concordia and Greenwood Hall are parties (collectively referred to as
“Parties”) to the Professional Services Agreement dated 16 March 2016 (the
“Agreement”);

 

WHEREAS, based on certain conditions being met, the Parties have determined it
to be advantageous for their respective interests to terminate the Agreement in
advance of the Agreement’s current Initial Term;

 

WHEREAS, the Parties are committed to maintaining an amicable business
relationship moving forward and a reasonable transition of services currently
provided by Greenwood Hall and;

 

WHEREAS, the parties have agreed to amend the terms of the Agreement in
accordance with the terms of this Amendment;

 

NOW THEREFORE, in consideration of the premises and covenants set forth below,
the parties agree as follows.

 

1.Term. The Initial Term of the Agreement shall be changed to end on 31 March
2017.

 

2.Program Marketing/Marketing Services. As of 24 February 2017, Greenwood Hall
shall no longer be responsible for and/or required to provide Program Marketing,
Lead Generation, and/or Marketing Services as outlined in Section 3.14 and all
applicable exhibits of the Agreement.

 

3.Recruitment and Pre-Enrollment Services. As of 28 February 2017, Greenwood
Hall shall no longer be responsible for and/or required to provide Recruitment,
Pre-Enrollment, and Enrollment Management Services, as outlined in the Agreement
and all applicable exhibits of the Agreement. Greenwood Hall will refer any
Concordia leads, inquiry, applicant, or student who contacts Greenwood Hall to
all of the following: 503-280-8501,1-800-321-9371, and
cu-admission@cu-portland.edu.

 

 

 

 

4.Client Support. Greenwood Hall shall provide Concordia with limited advisory
and support services (“Client Support”) through 22 March 2017. Client Support
shall be limited to general advisory support relating specifically to
Recruitment, Enrollment Management, and Pre-Enrollment services rendered by
Greenwood Hall prior to 23 February 2017. Concordia acknowledges and agrees that
Greenwood Hall makes no warranties or representations regarding the Client
Support services. It is further acknowledged that Greenwood Hall shall not be
responsible for enrollments or prospective enrollments that are lost, impacted,
or delayed as a result of the transition of services back to Concordia and/or
Client Support provided to Concordia.

 

a.Greenwood Hall will send the following Concordia student information it
receives to Concordia Office of Admission even after March 22, 2017:

 

i.Original, official, and unofficial transcripts of prospective Concordia
students (official transcripts must not be opened; they should be forwarded in
sealed envelope);

ii.Letters of recommendations;

iii.Letters of intent;

iv.Essays;

v.Test Scores;

vi.Emails or correspondence from or about students;

vii.Other admission collateral;

 

5.Payments. In consideration of the terms outlined in this Amendment, Concordia
shall make payments to Greenwood Hall totaling $ 840,000 (“Total Payments”). An
initial payment of $ 500,000 is due immediately upon execution of this
Amendment. An additional payment of $ 240,000 is due no later than 1 March 2017
and a final payment of $ 100,000 is due no later than 24 March 2017. Concordia
shall have no right to offset Total Payments due to Greenwood Hall for any
reason. Any additional amounts owed to Greenwood Hall for Transitional Marketing
Services shall also be due on this date and paid in addition to Total Payments.

 

6.Forfeiture of Deposits, Start-Up Fees & Prior Payments. In consideration of
the terms outlined in this Amendment, Concordia waives any claim or right to any
and all payments already made to Greenwood Hall prior to 23 February 2017
including but not limited to start-up fees, deposits, first/last month of
service fees, marketing fees, and/or fees for any other services relating to the
Agreement (“Prior Payments”). This shall include any claims relative to Prior
Payments and/or any right to offset Total Payments outlined in Section 5 of this
Amendment.

 

 

 

 

7.Release. With the exception of any of their respective rights and obligations
created pursuant to this Amendment, upon execution of this Amendment, each party
hereby mutually releases and discharges the other, its predecessors, successors
and assigns and their respective officers, directors, employees, other
representatives and shareholders, from any and all claims, demands, causes of
action, obligations, and liabilities of every kind and nature whatsoever which
each had, or claims to have had, or now has, against the other, which relates to
or arises out of any agreements, transactions, events or circumstances occurring
prior to the date of execution of this Amendment., It is further understood and
agreed that each party hereby waives any and all rights under Section 1542 of
the Civil Code of the State of California which reads as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH, IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

8.No Admission. This Amendment does not constitute and shall not be construed as
an admission of liability by either party.

 

9.Confidentiality. The terms of this Amendment shall be considered “Confidential
Information” as defined in Sections 1.2 and 10 of the Agreement.

 

10.Ratification. The parties hereby ratify the terms of the Agreement, as
amended by this Agreement, and agree that all provisions of the Agreement not
specifically amended herein shall remain in effect.

 

11.Entire Agreement. This Amendment contains the entire agreement and
understanding concerning the subject matter hereof between the parties and
supersedes and replaces all prior negotiations, proposed agreements and
agreements, written or oral. Each of the parties hereto acknowledges and
represents that they have not made, nor have their respective agents or
attorneys made, any promise, representation, or warranty whatsoever, express or
implied, not contained herein concerning the subject matter hereof, to induce
any other party to execute this Agreement, and acknowledges and warrants that
he, she, or it is not executing this Agreement in reliance on any promise,
representation, or warranty not contained herein.

 

12.Applicable Law. The validity, construction, and performance of this Agreement
shall be governed by and construed in accordance with the laws of the State of
California.

 

13.Venue. Any claims or disputes arising from this Amendment shall be
adjudicated in the Superior Court of California, Los Angeles County.

 

14.Amendment. This Amendment may not be amended or modified except in writing
signed by an authorized signatory of each Party.

 

 

 

 

15.Counterparts. This Amendment may be executed in counterparts and by
facsimile.

 

16.Capitalized Terms. All capitalized terms not defined herein shall have the
meaning given to them in the Agreement.

 

WHEREFORE, the parties have executed this Amendment to the Agreement as of the
Effective Date above.

 

Concordia University     Greenwood Hall           By: /s/ Mark Wahlers   By: /s/
John Hall           Name: Mark Wahlers   Name: John Hall, CEO           Title:
Chief Growth Officer   Title:  

 

 

